DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This Office Action is in response to amendments and remarks filed September 23, 2021.  Claims 1-15 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 2, 7, 8 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Li (U.S. Patent Application Publication 2012/0188424).
Regarding claims 1, 2, 7, 8, Li discloses (Fig. 3) an imaging device comprising: a pixel array including pixels (350) arranged in columns and rows, one of the columns including a first pixel  (350 (2, 1)) in a first row and a second 5pixel (350 (1,1)) in a second row; a first signal line (col(2m+1)), to which the first pixel is coupled, and a second signal line (Col(2m)), to which the second pixel is coupled, extending in a column direction of the pixels; and a first shield line/second shield line (Vpix line) supplied with a constant voltage (Vpix), to which the 10first pixel or second pixel is coupled, extending in the column direction, wherein the first signal line, the first shield line, and the second signal line are arranged along a row direction of the pixels in that order.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 11-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li in view of Iwane (U.S. Patent Application Publication 2010/0097486).
Regarding claims 11-14, Li discloses the claimed invention as set forth above.  Li does not specifically disclose the layout of the lines as claimed.  Iwane teaches (1-3) a similar device where the first signal line (103-2), second signal line (103-3) and shield line (102-3) are disposed at the same height above a surface of the semiconductor substrate in a first metal layer (ML3).  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such an arrangement in the apparatus of Li in view of Iwane to efficiently manufacture all the lines together in the same wiring layer as taught, known and predictable.
Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li.
Regarding claim 15, Li discloses the claimed invention as set forth above.  Li does not specifically disclose the embodiment of Fig. 3 having no other photoelectric converter is included in the first pixel as claimed.  Li also discloses (Fig. 1A) in another embodiment a first pixel comprises a first photoelectric converter (162) that is connected to a gate of an amplifier transistor (186), and no other photoelectric converter is included in the first pixel.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such an arrangement in the apparatus of Li to implement dedicated readout circuitry for improved throughput at each pixel as known and predictable.
Allowable Subject Matter
Claims 3-6, 9, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base 
Response to Arguments
Applicant's arguments filed September 24, 2021 have been fully considered but they are not persuasive.
Applicant asserts that Li does not disclose the claimed invention because it is directed to circuit diagrams and not a layout of circuit components.  Examiner disagrees.  Nothing in the claim precludes a circuit diagram interpretation.  The arrangement of the lines in a row direction is not specific to a layout and does not preclude interpretation of a circuit diagram.  On the contrary, Applicant’s Fig. 1 is directed to a circuit layout and reads upon the claim language.  Thus, Applicant’s remarks are not persuasive and this rejection is proper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878